E        OENEY
                          OF     ‘gEXAS


                               August 17,   1961


Mr. Norman W. Barr                     Opinion No, WW-1118
County Attorney
San Angelo, Texas                      Re: Whether Veterans organinations,
                                           such as the American Legion,
                                           and FraternaP organisations,
                                           such as the Elks Lodge, are
                                           exempt from complying with
                                           the provisions of H. B. 892.
                                           57th Legislature,  Regular
Dear Mr.   Barr:                           Session.

        This rbfers to your inquiry as to whether veteran’s organizations
such as the American Legion and fraternal organizations such as the Elk’s
Lodge are exempt from complying with House Bill 892, Acts of the 57th
Legielature, Regular Session, Ch. 262, p? 559 (codified in Vernon’s Anno-
tated Penal Code as Article 666-15 (6) of the Texas Liquor Control Act),

       Section 1A of the subject act provides:

              “Providdd. however, that nothing in Section 15(e)
       of Article I of the Texas Liquor Control Act shall apply
       to Fraternal or Veterans Clubs. II

        The Act does not define the words *%‘eterans, ‘I “Fraternal”   and
“Clubs. II However, Article 8 of the Texas Penal Code provides:

              “Words which have their meaning specially defined
       shall be understood in that sense, though it be contrary to
       the usual meaning: and all words used in this code, except
       where a word, term or phrase is special1 defined, are to
       be taken and construed in the sense i&ich     they are under-
       stood in common language, taking into consideration the
       context and subject matter relative to which they are em-
       ployed. ”
                                                              .




Mr.   Norman Barr,   page 2 (WW-1118)




        Webster’s International Dictionary,   Second Edition, defines
“Fraternal” as follows:

             “!I. Cf, pertaining to, or involving brethren,
        becoming brothers. ‘I;

         Among the definitions of tha.word “brother” in that lexicon is
the following:

               “4. One related or closely united to another by
        *ome common tie or interest, as sovereign rank, pro-
        fession, membership, in a society.    , , . s9

       In this same work one of the definitions given for the word
“Veteran” is as follows:

               “la.  One who has had long experience and prac-
        tice in any service or profession, industry, or art, or
        originally and commonly in military service: as a veter-
        an of the South Pacific, of the law, or the state. The
        term has been used variously, as in interpreting mili-
        tary orders and provisions of statutes.   The general and
        popular meaning, however, is one who has seen service,
        as distinguished from a recruit or a soldier in his first
        enlistment.   b. U. S. statutes.  An ex-member of the
        military or m&al service who~by length and type of ser-
        vice or degree of disablement, honorable discharge OP
        release, and otherwise, meets statutory requirements
        precedent to the extension of benefits provided by law
        for ex-servicemen.   ‘I

        Bearing in mind the foregoing definitions, it is clear that the
American Legion and the Elk’s organisations fall within the broad ambit
of the phrase “Fraternal or Veterans Clubs. ”

        Accordingly, it is our opinion that ~the American Legion and the
Elks are organiaations which are exempt from the application of the sub-
ject Act.
Mr. NDrmaii ti.   Barr,   page 3.(WW-1116j




                                 SUMMARY

        The American Legion and the Elks are organisations which
        are exempt from the application of H. B. 892, Acts of the
        57th Legislature,  Regular Session, Ch, 262, p. $59, by
        Section la of such Act.

                                       Very truly yours,

                                       WILL WILSON
                                       Atto&y General      of Texas




                                         Assistant

HB:dh

APPROVED:
OPINION COMMITTE~E
W. V. Ceppert, Chairman

Elmer McVey
Morgan Nesb itt
Bob Shannon
Tom Burrio

REVIEWED FOR THE ATTORNEY            GENERAL
BY: Hv&hton Brownlee, Jr.